Exhibit 10.1

INFORMATION RIGHTS AGREEMENT

THIS INFORMATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into as
of October 9, 2018 by and between Charah Solutions, Inc. (the “Company”) and
Bernhard Capital Partners Management, LP (“BCP”).

WHEREAS, BCP indirectly holds certain equity interests in the Company through
its affiliated funds, and the Company periodically prepares certain financial
information, business plans, financial forecasts and other information related
to the operation of the Company’s business; and

WHEREAS, the Company desires to provide to BCP certain information related to
the Company’s finances, business plans, financial forecasts the Company’s
business generally pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.    Available Financial Information. So long as BCP and its Affiliates (as
defined in Section 4) collectively beneficially owns at least 10% of the
outstanding shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), the Company will deliver, or will cause to be delivered, upon
written request, to BCP the following information:

(a) as soon as available after the end of each month, and in any event within 30
days thereafter, (i) a consolidated, unaudited balance sheet of the Company and
its subsidiaries as of the end of such month, (ii) consolidated, unaudited
statements of operations, income, cash flows, retained earnings and
stockholders’ equity of the Company and its subsidiaries for each month and for
the current fiscal year of the Company to date, in each case, prepared in
accordance with generally accepted accounting principles, as in effect in the
United States of America from time to time (“GAAP”) (subject to
normal quarter-end and year-end audit adjustments, the absence of notes thereto
and normal monthly close processes) and (iii) a comparison of the statements
delivered pursuant to the preceding clauses (i) and (ii) to the corresponding
periods of the prior fiscal year and to the Company’s business plan then in
effect and approved by the Company’s board of directors (the “Board”);

(b) no later than five (5) days after the approval of the following budgets and
statements, as applicable, (i) an annual budget, a business plan and financial
forecasts for the Company for the next fiscal year of the Company (the
“Annual Budget”) in such manner and form as approved by the Board, which Annual
Budget will include at least (x) a projection of income, (y) a projected cash
flow statement for each fiscal quarter in the fiscal year to which such Annual
Budget applies and (z) a projected balance sheet as of the end of each fiscal
quarter during the period to which such Annual Budget applies, in each case,
prepared in reasonable detail, with an appropriate presentation and discussion
of the principal assumptions upon which such budget and projections are based
(clauses (x), (y) and (z), the “Projected Statements”), and (ii) the statement
of the chief executive officer or the chief financial officer or an equivalent
officer of the Company to the effect that such Annual Budget and Projected
Statements are based on reasonable and good faith estimates and assumptions made
by the management of the Company for the respective periods covered thereby; it
being recognized by BCP that such Projected Statements as to future events



--------------------------------------------------------------------------------

are not to be viewed as facts and that actual results during the period or
periods covered by them may differ from the projected results. Any material
changes in such Annual Budget will be delivered to BCP as promptly as
practicable after such changes have been approved by the Board;

(c) as soon as available after the end of each fiscal year of the Company, and
in any event within 90 days thereafter, (i) the annual financial statements
required to be filed by the Company pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or (ii) a consolidated balance sheet of
the Company and its subsidiaries as of the end of such fiscal year and
consolidated statements of income, retained earnings and cash flows of the
Company and its subsidiaries for such year, in each case, (x) prepared in in
reasonable detail and in accordance with GAAP, (y) accompanied by the opinion of
independent public accountants of recognized national standing selected by the
Company, and (z) accompanied by a Company-prepared comparison to the Company’s
Annual Budget for such year as approved by the Board and a comparison to the
figures of the previous fiscal year;

(d) as soon as available after the end of the first, second and third quarterly
accounting periods in each fiscal year, and in any event within 45 days
thereafter, (i) (x) the quarterly financial statements required to be filed by
the Company pursuant to the Exchange Act or (y) (A) a consolidated balance sheet
of the Company and its subsidiaries as of the end of each such quarterly period
and (B) consolidated statements of income, retained earnings and cash flows of
the Company and its subsidiaries for such quarterly period and for the current
fiscal year to date, in each case, prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of notes thereto) and (ii) a
comparison of the figures for the corresponding periods of the previous fiscal
year and to the Company’s Annual Budget then in effect as approved by the Board,
all in reasonable detail and certified by the principal financial or accounting
officer of the Company; and

(e) if the Company files a Form 12b-25, the delivery of the information and
documents contemplated by subsections (c) and (d) above shall be extended from
90 and 45 days, respectively, for such additional number of days until the
Company files its Form 10-K or Form 10-Q, respectively, with the Securities and
Exchange Commission; provided, that such additional number of days shall not be
in excess of the number of days permitted under Exchange Act Rule 12b-25.

2.    Other Information. The Company covenants and agrees to deliver to BCP,
upon written request, so long as BCP and its Affiliates collectively
beneficially owns at least 20% of the outstanding shares of Common Stock, such
other information and data (including such information and reports made
available to any lender of the Company or any of its subsidiaries under any
credit agreement or otherwise) with respect to the Company and each of its
subsidiaries as from time to time may be reasonably requested by BCP. BCP will
have access to the Company’s management as may be reasonably requested.

3.    Board Observer. For so long as BCP and its Affiliates collectively
beneficially owns at least 10% of the outstanding shares of Common Stock, BCP
shall have the right to appoint one non-voting observer to the Board (the “BCP
Observer”), and the BCP Observer shall be entitled to (a) receive
contemporaneously the same notice and other materials in respect of all meetings
of the Board as are furnished to members of the Board, together with an agenda
for any such meetings, (b) attend all meetings of the Board and (c) participate
in all discussions conducted



--------------------------------------------------------------------------------

at meetings of the Board; provided that, the (i) BCP Observer shall not be
considered a “Director” or otherwise constitute a member of the Board and shall
in no event be entitled to vote on any matters presented to the Board, (ii) the
BCP Observer shall agree to hold in confidence and trust (consistent with
Section 4 of this Agreement) and to act in a fiduciary manner with respect to
all information provided or obtained as the BCP Observer as a condition to the
Company complying with the foregoing clauses (a) through (c) of this Section 3,
and (iii) the Company may exclude the BCP Observer from attending any portion of
Board meetings and participation in discussions conducted at meetings of the
Board and/or withhold any materials if such attendance or participation or
access to such materials (A) could adversely affect the attorney-client
privilege between Company and its counsel or (B) would reasonably be expected to
result in a conflict of interest between BCP and its Affiliates or the BCP
Observer, on the one hand, and the Company and its subsidiaries, on the other
hand. The BCP Observer may be removed and/or replaced at any time by (and only
by) BCP by providing notice thereof to the Company’s Chief Executive Officer or
Chief Financial Officer.

4.    Confidentiality; Use.

(a) Except as may be required by law or to the extent the information becomes
generally available to the public other than as a result of disclosure in breach
of this Agreement, BCP and its Affiliates (defined below), employees, agents and
representatives (the “BCP Parties”) shall maintain the confidentiality of all
confidential or proprietary information of the Company (including the
information delivered by the Company to BCP pursuant to this Agreement) and
shall not disclose to any third party (other than its directors, officers,
managers, employees and advisors) any such confidential or proprietary
information without the prior consent of the Company. The confidentiality
obligations set forth in this paragraph shall survive any termination of this
Agreement. As used in this Agreement, “Affiliates” of BCP are those persons who
are included in the Schedule 13D or Schedule 13G, as applicable, filed with the
SEC and from time to time with respect to BCP’s beneficial ownership of the
Company’s securities.

(b) BCP acknowledges that information disclosed to it under this Agreement may
be non-public or inside information and agrees that it shall, and shall cause
the other BCP Parties to, comply with the requirements of any applicable laws,
rules and regulations in relation to any dealings by any BCP Party in the
Company’s securities.

(c) In the event that BCP becomes aware that it or another BCP Party may
reasonably expect to be required legally to publish non-public information
provided to it or them pursuant to this Agreement, BCP shall give the Company
prompt notice thereof and shall consult with the Company, which shall engage
promptly with BCP to discuss. If, following such consultation, BCP determines,
acting reasonably, it is required legally to publish such non-public
information, the applicable BCP Party may publish only such non-public
information necessary to comply with such legal requirements and (to the extent
legally permitted) shall, upon request from the Company, delay such publication
until after the Company has published such non-public information.

(d) BCP shall immediately notify the Chairman of the Board if BCP or its
Affiliates have agreed to purchase or beneficially own 10% or more of the equity
of a competitor of the Company. Upon notification or upon receiving such
information by other means, the Board will



--------------------------------------------------------------------------------

determine if supplying the information or providing access set forth in Sections
1(a), 1(b), 2 or 3 could be adverse to the Company. If the Board determines that
such information or access could have an adverse impact on the Company, then the
Company shall not comply  with  the  Sections 1(a), 1(b), 2 or 3. BCP shall, and
shall cause the other BCP Parties to, use any information obtained pursuant to
this Agreement solely to monitor BCP’s and its Affiliates’ investment in the
Company and not use such information in any manner other than in connection with
activities related to BCP’s and its Affiliates’ investment in the Company.

(e) Nothing in this Agreement shall be deemed to affect in any manner any
obligations of the Company or a BCP Party under any applicable laws or orders by
a governmental or quasi-governmental entity having jurisdiction over such party,
and obligations of each of the Company and the BCP Parties under this Agreement
shall be subject to, and no party shall be in breach of this Agreement if it
determines, acting reasonably and in good faith, that complying with any
provision of this Agreement would violate such laws or orders; provided that
each of the Company and the BCP Parties shall use its best efforts to notify and
consult with the other prior to taking any action in reliance on this
Section 4(e) that would otherwise be a breach of this Agreement.

5.    Successors and Assigns. The rights and obligations under this Agreement
may not be assigned by either party hereto without the consent of the other
party.

6.    Governing Law; Jurisdiction. THIS LETTER AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING
ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH
PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT.

7.    Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile, e-mail or electronic signature and in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

8.    Consent Required to Amend or Waive. This Agreement may be amended or
modified and the observance of any term hereof may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument executed by the Company and BCP.

9.    Severability; Survival. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision. Sections 4 through 10 shall survive any termination of this
Agreement.

10.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement, understanding or
arrangement relating to the subject matter hereof existing between the parties
are expressly canceled and shall have no further force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

    CHARAH SOLUTIONS, INC.     By:   /s/ Bruce Kramer       Name:   Bruce Kramer
      Title:   Chief Financial Officer, Treasurer and Secretary    

BERNHARD CAPITAL PARTNERS

MANAGEMENT, LP

    By:   /s/ Mark D. Spender       Name:   Mark D. Spender       Title:  
Authorized Rep.